Citation Nr: 0212842	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the appellant's character of 
discharge constitutes a bar to Department of Veterans Affairs 
compensation benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant was on active duty from January 1968 to 
December 1970.  He was initially discharged under conditions 
other than honorable.  In 1977, this discharge was upgraded 
to a General discharge under the Department of Defense's 
Special Discharge Review Board.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which determined that VA's original bar to benefits 
continued. 


FINDINGS OF FACT

1. In May 1981, the RO confirmed its prior 1978 denial that 
the appellant's character of discharge constituted a bar to 
VA benefits. 

2.  The evidence submitted since the May 1981 decision is 
either cumulative, or,  does not bear upon the specific 
matter under consideration and is of no significance to the 
issue at hand. 


CONCLUSIONS OF LAW

1. The May 1981 administrative determination, which confirmed 
a VA administrative denial finding that the appellant's 
character of discharge constituted a bar to VA benefits, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2001).

2.  Evidence submitted since the May 1981 determination is 
not new and material and does not serve to reopen the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.12, 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 
5107 (West Supp. 2002).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See 66 Fed. 
Reg. 33,311 (2001); VAOPGCPREC 11-2000 (2000).  Regulations 
implementing the law were promulgated at 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the appellant applies, 
absent contrary intent.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  38 U.S.C.A. § 5103A(f).  
However, under the provisions of section 5103A(g), it is 
noted that nothing in section 5103A "shall be construed as 
precluding the Secretary from providing such other assistance 
. . . to a claimant in substantiating a claim as the 
Secretary considers appropriate."   See 66 Fed. Reg. 45,620.  

In this case, the appellant has clearly been made aware of 
the reasons for the denial of his claim by the RO's January 
2000 letter, as well as by the September 2000 statement of 
the case.  He has also been made aware of the evidence that 
is necessary in order for him to prevail on his claim.  
Indeed, during the June 2002 hearing before the undersigned, 
the appellant acknowledged that he understood what was 
required for him to prevail and that he understood that the 
law precluded VA from granting the benefit sought.  The Board 
thus concludes that VA has met the duty to notify the 
appellant under the VCAA.  

In February 1971, the RO rendered an administrative decision, 
finding that the appellant's December 1970 service discharge 
was due to willful and persistent misconduct, and this 
character was a legal bar to VA benefits.  Following review 
by the Department of Defense's Special Discharge Review 
Program the appellant's discharge was upgraded to general.  
Under Public Law 95-126, however, the service department 
informed the appellant that he was ineligible for VA 
benefits.  

A subsequent June 1978 VA decision also determined that his 
discharge was under dishonorable conditions due to willful 
and persistent misconduct.  

In a May 1981 letter to the appellant, VA confirmed its prior 
decisions.  VA's finding that the appellant's discharge was 
due to willful and persistent misconduct and under 
dishonorable conditions is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  In order to reopen 
this matter, new and material evidence must be submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

The evidence of record in May 1981 included the appellant's 
service records.  Those indicated that he was issued non-
judicial punishment on three occasions, and that he had had 
one summary courts-martial and one special courts-martial.  
In April 1970, he was given nonjudicial punishment for 
disobeying a lawful order, with a suspended sentence.  That 
sentence was vacated in May 1970 at a second non judicial 
punishment session where he was found guilty of disrespect of 
a staff noncommissioned officer.  He broke restriction two 
days later, and was given a third nonjudicial punishment.  
Within five days of that offense, he was apprehended by 
military police for attempting to break restriction yet 
again.  He was then tried and convicted by a summary courts-
martial and sentenced to thirty days confinement.  While in 
confinement, he committed several violations of the 
correctional facility regulations.  In August 1970, he was 
tried by a special courts-martial and was found guilty of 
Articles 91 (disrespect) and 134 (communicating a threat) of 
the Uniformed Code of Military Justice.  He was sentenced to 
five months of confinement; however, after serving two months 
of confinement, he was returned to his unit based on 
supervisory action.  Within one week of his release from  
confinement, however, he went on a period of unauthorized 
absence from his section.  Following capture, the remaining 
three month period of suspended confinement was vacated, and 
the appellant was returned to the brig.  In December 1970, he 
was discharged under conditions other than honorable.  

A statement from the appellant, dated in November 1970, 
indicates that he did not want to receive an undesirable 
discharge because it would hinder his completion of a college 
education and his ability to obtain employment.  He also 
stated that he had great respect for his country and that he 
felt that he had served his military obligation in a more 
honorable degree than dishonorable.

It is noted that the evidence of record as of May 1981 also 
showed that the appellant's character of discharge had been 
upgraded to a general discharge pursuant to the Department of 
Defense's Special Discharge Review Program.  A subsequent 
review in April 1978, required under Public Law 95-126, 
determined that the appellant did not qualify for an upgrade 
under the uniform standards for discharge.  As previously 
mentioned, a June 1978 administrative decision found that the 
appellant's discharge was an undesirable discharge due to 
willful and persistent misconduct, which was a legal bar to 
VA benefits.  That decision was confirmed by the RO in May 
1981.

Evidence submitted since 1981 includes an article titled 
"Marine Doves and the Baffled Brass" which speaks of 
various incidents and actions surrounding Marine anti-war 
activists, to include publication of an underground newspaper 
at Marine Corps Air Station Iwakuni, Japan.  Reportedly, the 
"Iwakuni activists" were either transferred stateside or to 
Vietnam.  The article also reports a prison revolt at the 
Iwakuni brig.  It was felt that the revolt reflected the 
growth of the anti-war movement among the military personnel 
and growing tensions "caused by" supervisory military 
personnel.

The appellant also offered testimony at a hearing held in 
June 2002 before the undersigned.  He testified that his 
service was honorable until he was sent from Vietnam to 
Iwakuni, Japan.  He reported that there was an underground 
anti-war newspaper named "Semper Fi" for which he wrote 
several articles.  He asserted that he put himself "under a 
spotlight" by writing the articles.  He claimed that he was 
harassed while in Japan and that the treatment he received in 
the Marines was not justified.  He stated that he felt that 
the offenses with which he was charged were all petty 
offenses, and that most of them "were provoked by either the 
staff officers or the officers themselves."   

In addition, the appellant submitted another DD Form 214, 
which indicated that he was discharged under honorable 
conditions.  A DD Form 215 noted that the characterization of 
discharge was under the Department of Defense's Special 
Discharge Review Program.  

The Board has considered the evidence of record and finds 
that new and material evidence sufficient to reopen this 
claim has not been submitted.  Evidence of the upgrade of the 
appellant's discharge under the Department of Defense's 
Special Discharge Review Program was of record and considered 
by the RO in its prior decisions.  Thus, this evidence is 
cumulative and redundant.  As to the article submitted by the 
appellant, the Board finds that the article has no bearing on 
the repeated misconduct committed by the appellant during 
service.  The Board has considered the appellant's testimony 
as well and acknowledges his belief that he was harassed and 
treated unjustly.  He does not, however, deny that the 
misconduct for which he was discharged was in fact committed 
by him.  The fact still remains that he was discharged from 
the service under dishonorable conditions due to willful and 
persistent misconduct.   Under the law, the program under 
which his character of discharge was upgraded precludes 
entitlement to VA compensation benefits.  See 38 C.F.R. 
§ 3.12.  The Board finds that the evidence submitted after 
the RO's 1981 decision has no bearing upon the matter under 
consideration, and has no significance in deciding the issue 
at hand.  Therefore, the claim may not be reopened.

The benefit sought on appeal is denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim as to whether the appellant's character of discharge 
constitutes a bar to VA compensation benefits.  The appeal is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

